Name: Commission Regulation (EU) NoÃ 1234/2009 of 15Ã December 2009 opening Community tariff quotas for 2010 for sheep, goats, sheepmeat and goatmeat
 Type: Regulation
 Subject Matter: means of agricultural production;  animal product;  agricultural activity;  tariff policy
 Date Published: nan

 16.12.2009 EN Official Journal of the European Union L 330/73 COMMISSION REGULATION (EU) No 1234/2009 of 15 December 2009 opening Community tariff quotas for 2010 for sheep, goats, sheepmeat and goatmeat THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (1), and in particular Articles 144(1) and 148 in conjunction with Article 4 thereof, Whereas: (1) Community tariff quotas for sheepmeat and goatmeat should be opened for 2010. The duties and quantities should be fixed in accordance with the respective international agreements in force during the year 2010. (2) Council Regulation (EC) No 312/2003 of 18 February 2003 implementing for the Community the tariff provisions laid down in the Agreement establishing an association between the European Community and its Member States, of the one part, and the Republic of Chile, of the other part (2) has provided for an additional bilateral tariff quota of 2 000 tonnes with a 10 % annual increase of the original quantity to be opened for product code 0204 from 1 February 2003. Therefore, a further 200 tonnes shall be added to the GATT/WTO quota for Chile and both quotas should continue to be managed in the same way during 2010. (3) Certain quotas are defined for a period running from 1 July of a given year to 30 June of the following year. Since imports under this Regulation should be managed on a calendar-year basis, the corresponding quantities to be fixed for the calendar year 2010 with regard to the quotas concerned are the sum of half of the quantity for the period from 1 July 2009 to 30 June 2010 and half of the quantity for the period from 1 July 2010 to 30 June 2011. (4) A carcass-weight equivalent needs to be fixed in order to ensure a proper functioning of the Community tariff quotas. (5) Quotas of the sheepmeat and goatmeat products should, by way of derogation from Commission Regulation (EC) No 1439/95 of 26 June 1995 laying down detailed rules for the application of Council Regulation (EEC) No 3013/89 as regards the import and export of products in the sheepmeat and goatmeat sector (3), be managed in conformity with Article 144(2)(a) of Regulation (EC) No 1234/2007. This should be done in accordance with Articles 308a, 308b and 308c(1) of Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code (4). (6) Tariff quotas under this Regulation should be regarded initially as non-critical within the meaning of Article 308c of Regulation (EEC) No 2454/93 when managed under the first-come, first-served system. Therefore, customs authorities should be authorised to waive the requirement for security in respect of goods initially imported under those quotas in accordance with Articles 308c(1) and 248(4) of Regulation (EEC) No 2454/93. Due to the particularities of the transfer from one management system to the other, Article 308c(2) and (3) of that Regulation should not apply. (7) It should be clarified which kind of proof certifying the origin of products has to be provided by operators in order to benefit from the tariff quotas under the first-come, first-served system. (8) When sheepmeat products are presented by operators to the customs authorities for import, it is difficult for those authorities to establish whether they originate from domestic sheep or other sheep, which determines the application of different duty rates. It is therefore appropriate to provide that the proof of origin contains a clarification to that end. (9) Commission Regulation (EC) No 1150/2008 of 19 November 2008 opening Community tariff quotas for 2009 for sheep, goats, sheepmeat and goatmeat (5) becomes obsolete at the end of the year 2009. For this reason, it should be repealed. (10) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for the Common Organisation of the Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 This Regulation opens Community import tariff quotas for sheep, goats, sheepmeat and goatmeat for the period from 1 January to 31 December 2010. Article 2 The customs duties applicable to the products under the quotas referred to in Article 1, the CN codes, the countries of origin, listed by country group, and the order numbers are set out in the Annex. Article 3 1. The quantities, expressed in carcass-weight equivalent, for the import of products under the quotas referred to in Article 1, shall be those as laid down in the Annex. 2. For the purpose of calculating the quantities of carcase weight equivalent referred to in paragraph 1 the net weight of sheep and goat products shall be multiplied by the following coefficients: (a) for live animals: 0,47; (b) for boneless lamb and boneless goatmeat of kid: 1,67; (c) for boneless mutton, boneless sheep and boneless goatmeat other than of kid and mixtures of any of these: 1,81; (d) for bone-in products: 1,00. Kid shall mean goat of up to 1 year old. Article 4 By way of derogation from Title II (A) and (B) of Regulation (EC) No 1439/95, the tariff quotas set out in the Annex to this Regulation shall be managed on a first-come, first-served basis in accordance with Articles 308a, 308b and 308c(1) of Regulation (EEC) No 2454/93 from 1 January to 31 December 2010. Article 308c(2) and (3) of that Regulation shall not apply. No import licences shall be required. Article 5 1. In order to benefit from the tariff quotas set out in the Annex, a valid proof of origin issued by the competent authorities of the third country concerned together with a customs declaration for release for free circulation for the goods concerned shall be presented to the Community customs authorities. The origin of products subject to tariff quotas other than those resulting from preferential tariff agreements shall be determined in accordance with the provisions in force in the Community. 2. The proof of origin referred to in paragraph 1 shall be as follows: (a) in the case of a tariff quota which is part of a preferential tariff agreement, it shall be the proof of origin laid down in that agreement; (b) in the case of other tariff quotas, it shall be a proof established in accordance with Article 47 of Regulation (EEC) No 2454/93 and, in addition to the elements provided for in that Article, the following data:  the CN code (at least the first four digits),  the order number or order numbers of the tariff quota concerned,  the total net weight per coefficient category as provided for in Article 3(2) of this Regulation; (c) in the case of a country whose quota falls under points (a) and (b) and are merged, it shall be the proof referred to in point (a). Where the proof of origin referred to in point (b) is presented as supporting document for only one declaration for release for free circulation, it may contain several order numbers. In all other cases, it shall only contain one order number. Article 6 Regulation (EC) No 1150/2008 is repealed. Article 7 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. It shall apply from 1 January 2010. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 December 2009. For the Commission On behalf of the President Mariann FISCHER BOEL Member of the Commission (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 46, 20.2.2003, p. 1. (3) OJ L 143, 27.6.1995, p. 7. (4) OJ L 253, 11.10.1993, p. 1. (5) OJ L 309, 20.11.2008, p. 5. ANNEX SHEEPMEAT AND GOATMEAT (in tonnes (t) of carcass weight equivalent) COMMUNITY TARIFF QUOTAS FOR 2010 Country group No CN codes Ad valorem duty % Specific duty EUR/100 Kg Order number under first-come first-served Origin Annual volume in tonnes of carcass weight equivalent Live animals (Coefficient = 0,47) Boneless lamb (1) (Coefficient = 1,67) Boneless mutton/sheep (2) (Coefficient = 1,81) Bone-in and carcasses (Coefficient = 1,00) 1 0204 Zero Zero  09.2101 09.2102 09.2011 Argentina 23 000  09.2105 09.2106 09.2012 Australia 18 786  09.2109 09.2110 09.2013 New Zealand 227 854  09.2111 09.2112 09.2014 Uruguay 5 800  09.2115 09.2116 09.1922 Chile 6 400  09.2121 09.2122 09.0781 Norway 300  09.2125 09.2126 09.0693 Greenland 100  09.2129 09.2130 09.0690 Faeroes 20  09.2131 09.2132 09.0227 Turkey 200  09.2171 09.2175 09.2015 Others (3) 200 2 0204, 0210 99 21, 0210 99 29, 0210 99 60 Zero Zero  09.2119 09.2120 09.0790 Iceland 1 850 3 0104 10 30 0104 10 80 0104 20 90 10 % Zero 09.2181   09.2019 Erga omnes (4) 92 (1) And goatmeat of kid. (2) And goatmeat other than kid. (3) Others shall refer to all origins excluding the other countries mentioned in the current table. (4) Erga omnes shall refer to all origins including the countries mentioned in the current table.